Title: From Louisa Catherine Johnson Adams to Harriet Welsh, 4 November 1818
From: Adams, Louisa Catherine Johnson
To: Welsh, Harriet


				
					
					Washington 4 Novbr 1818
				
				Expecting constantly to hear from you my dear Harriet I have felt involuntarily inclined to procrastinate every effort to write on a subject which has filled all our hearts with the keenest sorrow—How can we sufficiently thank you for all your kind attention? My poor boys will have still to call on you for that kindness you have always chosen shewn them and which now will be doubly desirable in consequence of the loss they have sustained in their dear and affectionate Grandmother—7 November—I was so ill when I began this Letter that I was forced to lay aside my pen and retire to Bed, and until this day my perpetual head ache has incapacitated me from any exertion—We are in a state of great anxiety at not receiving a line of any kind from Boston, (excepting a short Letter from Mr. De Grand) since the 28h. and can in no way account for this continued silence, making every allowance for the grief and respect which you all feel for our dear departed Mother, we participate too sincerely in this sad event not to require some little share of your attention, to allay the irritable dread of evil which absence necessarily creates—Every kind of apprehenssion siezes on the mind already weakened by affliction in turn, until each miserable moment comes winged with some new calamity—When I turn my eyes to Quincy nought but desolation strikes my view, and I can scarcely bear the idea of the change which forces itself upon my imagination. The soul which actuated every thing is fled and left nothing but sadness and mourning to supply her place—and all the sufferers to whom she was so kind and sympathizing a friend, where will they turn for consolation? Tis true this dispensation was hourly to be expected, yet did it come like a Sirrocco to wither and blight the few remaining hours of our venerable Parent, to whom she was all that earth had left of love and joy—Oh may kind Heaven in pity to his sufferings grant him strength of mind to sustain  himself under this to him, most dreadful of all calamities, and releave release him from the load of life which he must yet support, until the Almighty fiat shall be issued, which shall reunite him to the pure Spirit so recently transplanted to the realms of peace and love.I intend writing to Caroline de Wint in a few days—hitherto I have not been able to touch on a subject which I know will cause her so much sorrow—Mr. Adams was dreadfully shocked at the news, and would immediately have left this for Quincy had he not been in the midst of a Treaty with Spain, which the P.— said no one could finish but himself—and he must have resigned his situation, which I thought would have produced additional uneasiness at such a crisis This is for you only and perfectly confidential—You have no doubt had the kindness to do every thing necessary for the boys? I will thank you to procure me a Canton Crape Shawl of Black and I hope you have not purchased the coloured Silk—I wish likewise to procure a handsome set of jet ornaments with a Comb to match price not to exceed 12 Dollars including Bracelets—Make my love to all at your house and again let me offer the united thanks of Mr. Adams and myself for your kind attention to the last suffering moments of our dear Mother and believe us both most gratefully and affectionately yours.
				
					L. C. Adams
				
				
					8h. of November 1818.
				
			